FILED
Appellate Case: 20-5077      Document: 010110713728                 United
                                                            Date Filed:     States Court
                                                                        07/20/2022       of Appeals
                                                                                      Page:  1
                                                                             Tenth Circuit


                        UNITED STATES COURT OF APPEALS
                                                                              July 20, 2022

                                                                         Christopher M. Wolpert
                               FOR THE TENTH CIRCUIT                         Clerk of Court



   UNITED STATES OF AMERICA,

            Plaintiff - Appellee,
                                                             No. 20-5077
   v.                                           (D.C. Nos. 4:20-CV-00165-GKF-JFJ &
                                                       4:12-CR-00197-GKF-3)
   WESLEY RYAN WILSON,                                       (N.D. Okla.)

            Defendant - Appellant.


                                ORDER AND JUDGMENT*


 Before MORITZ, SEYMOUR and BRISCOE, Circuit Judges.


        Following the district court’s dismissal of Mr. Wilson’s 28 U.S.C. § 2255 motion,

 we granted a certificate of appealability on a single issue: whether the district court erred

 when it held that attempted Hobbs Act robbery is a crime of violence under the elements

 clause of 18 U.S.C. § 924(c). Shortly thereafter, the Supreme Court granted a writ of

 certiorari in United States v. Taylor, 979 F.3d 203 (4th Cir. 2020). Because it presented

 the same issue, we abated Mr. Wilson’s appeal. On June 21, 2022, the Court held that



        *
         This order and judgment is not binding precedent, except under the doctrines of
 law of the case, res judicata, and collateral estoppel. The court generally disfavors the
 citation of orders and judgments. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 20-5077      Document: 010110713728          Date Filed: 07/20/2022     Page: 2



 attempted Hobbs Act robbery does not qualify as a “crime of violence” under § 924(c)’s

 elements clause because it can be committed without the use, attempted use, or

 threatened use of force. United States v. Taylor, 142 S. Ct. 2015, 2021 (2022). We

 therefore remove Mr. Wilson’s motion from abeyance. However, rather than address in

 the first instance what the Court’s decision means for Mr. Wilson’s § 2255 motion, we

 remand his case to the district court for further consideration in light of Taylor.1

        The Clerk shall issue the mandate forthwith.



                                                           Entered for the Court

                                                           Stephanie K. Seymour
                                                           Circuit Judge




        1
          We decline to address the government’s procedural default argument, which it
 failed to raise below. See United States v. Allen, 16 F.3d 377, 379 (10th Cir. 1994).


                                               2